Citation Nr: 1107639	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for degenerative 
disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to February 
2008.
This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Wichita, Kansas, which granted the Veteran's claim of 
entitlement to service connection for a low back disability, 
assigning a noncompensable evaluation, effective February 9, 
2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected low back 
disability is of greater severity than the currently-assigned 
noncompensable evaluation contemplates.  Specifically, he claims 
that he experiences chronic, severe low back pain that makes it 
difficult for him to get out of bed in the morning and go to 
work.  See VA Medical Center ("VAMC") record, December 2008.  
After a thorough review of the claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), VA 
has a duty, when appropriate, to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Review of the claims folder reveals that, in June 2008, pursuant 
to his claim of entitlement to service connection, the Veteran 
was afforded a VA general medical examination.  A review of the 
examination report, however, reveals that, although the VA 
examiner performed a physical examination of the Veteran's spine, 
including range of motion testing, she specifically stated that 
her evaluation did not include a review of the Veteran's claims 
folder, which not only shows that he sustained a low back injury 
in service, but also contains subsequent treatment records, 
including an MRI, which revealed multi-level degenerative disc 
disease.   See Heartland Neurosurgery report, October 2007.  
While the Board recognizes that the absence of claims file review 
does not necessarily render an examination inadequate or reduce 
the probative value of a medical opinion (see Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997)), in this case, the radiology reports, taken in 
conjunction with the VA examination, show that the interpreting 
radiologist specifically recommended that the Veteran undergo 
another MRI in order to better evaluate his spinal condition.  
However, there is no indication that this was ever performed, nor 
did the VA examiner explain why further testing was not 
indicated.  

In this regard, the United States Court of Appeals for Veterans 
Claims ("Court") has held that, once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must be 
adequate, or, at a minimum, VA must notify the claimant as to why 
one will not or cannot be provided.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board may supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises that clearly support its ultimate 
conclusions); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (2010) (VA has an affirmative duty to obtain an 
examination of the claimant if the evidence of record does not 
contain adequate evidence to decide a claim).

In addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).  Here, subsequent treatment 
records show that, in December 2008, the Veteran was seen in the 
emergency department of the Leavenworth, Kansas, VAMC with 
complaints of back pain that was "out of control."  

The VCAA duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  
However, the Court has held that a veteran is entitled to a new 
VA examination where there is evidence, including his statements, 
that the disability has worsened since the last examination.  See 
Snuffer v. Gober, supra; Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, for the aforementioned reasons, the Board 
finds a remand is necessary in order to afford the Veteran an 
adequate VA examination that includes a  review the claims file, 
as well as possible additional diagnostic testing (at the 
discretion of the examiner). 

Furthermore, the Board observes that the most recent treatment 
reports of record are dated February 2009.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in its possession, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or submitted 
to VA by claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the record").  
Thus, while the case is in remand status, the RO/AMC should 
ensure that any additional VA treatment records, specifically 
pertaining to treatment of the Veteran's low back disability, are 
obtained and associated with the claims file.

Finally, the Board notes that, in his August 2008 "Notice of 
Disagreement," the Veteran specifically requested that he be 
afforded a new VA examination due to complaints concerning a 
worsening of his disability.  However, although the RO scheduled 
him a second examination in February 2009, the Veteran failed to 
appear.  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, his 
claim shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2010).  When an examination is scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  Id.  The Board cautions the Veteran 
concerning his own responsibility to cooperate with VA in this 
matter and advises him to appear for the VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records 
pertaining to the Veteran's low back 
disability since February 2009 and associated 
with the claims folder.  Any negative reply 
should be included in the claims folder.

2.  Thereafter, schedule the Veteran for an 
appropriate examination, if possible by an 
examiner who has not previously examined the 
Veteran, to determine the current severity of 
his service-connected low back disability.  
Any tests deemed necessary should be 
conducted, and all clinical findings should 
be reported in detail.  The complete claims 
folder must be provided to the examiner for 
review of pertinent documents therein in 
conjunction with the examination, and the 
examiner must note that the claims folder has 
been reviewed.  The examiner should also 
elicit from the Veteran a personal history 
concerning all back injuries and treatment 
and note that, in addition to the evidence of 
record, the Veteran's statements have been 
considered.  The examiner should specifically 
discuss whether and to what extent the 
Veteran's low back disability restricts his 
occupational and routine daily activities, 
and/or whether his disability has resulted in 
periods of incapacitation of at least two 
weeks, or more, total duration during the 
past 12 months.  The examiner should also 
conduct range of motion studies for the 
Veteran's spine and identify any objective 
evidence of pain.  The examination report 
should specifically state the degree of 
disability present, to include whether there 
is 


favorable or unfavorable ankylosis in any 
degree of flexion or extension.  The extent 
of any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to incoordination, 
weakened movement and excess fatigability on 
use should be assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should comment on the October 2007 
Heartland Neurosurgery MRI report and whether 
or not additional testing is necessary to 
determine impairment due to the service-
connected disability  Any and all opinions 
must be accompanied by a complete rationale.

If the Veteran does not report for the 
examination, a copy of the examination 
notification letter should be placed in the 
claims file.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

